Citation Nr: 0323348	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-09 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial compensable rating for 
patellofemoral syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1995 to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  As 
noted, the VCAA became law in November 2000.  The veteran 
filed his claim in this case in June 2000; that claim remains 
pending before VA.  Thus, to the extent that the Kuzma case 
may be distinguished from the instant case because of the 
finality of the Board decision in Kuzma at the time of the 
November 2000 VCAA enactment date, the Board finds that such 
provisions of the VCAA are applicable to this pending appeal.  

The Board notes that the veteran was issued a VCAA 
notification letter in March 2001.  However, that letter only 
addressed the veteran's claim of entitlement to service 
connection for a low back disorder.  The Board observes that 
the veteran has not been informed of the regulations or 
provisions of the VCAA for his initial rating increase claim.  
The veteran must be apprised of all of the applicable 
provisions of the VCAA including what evidence would 
substantiate his specific claim, the required time period for 
the receipt of evidence, and the division of responsibility 
for obtaining specific substantiating evidence.  See, e.g., 
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, supra.  In 
light of the foregoing, and in order to ensure due process in 
this case, the Board finds that the RO should ensure that 
there is full compliance with the duty to assist and duty to 
notify provisions of the VCAA prior to appellate review. 

The Board also notes that in January 2003, the Board 
requested that additional development be undertaken with 
respect to the above-stated issues pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  That development 
action was completed and resulted in the acquisition of a VA 
examination report dated in April 2003.  That document has 
been associated with the claims file.  The Board also notes 
that the veteran was requested to provide information 
pertaining to additional treatment received for his right 
knee and low back.  The veteran has not responded to the 
Board's request.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV), held, in pertinent part, that 
38 C.F.R. § 19.9(a)(2), allowing the Board to undertake 
action essential for a proper appellate decision, was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration or obtain waiver of initial RO 
consideration of that evidence.  

In the instant case, the RO has not considered the additional 
evidence that has been added to the record.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  As such, a remand of 
the case is required to comply with the precedent of the 
above-referenced Federal Circuit decision, and to comply with 
the provisions of the VCAA. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issue of 
entitlement to an initial compensable 
rating for patellofemoral syndrome of the 
right knee.  See also 38 C.F.R. § 3.159 
(2002).  The RO should also notify the 
veteran of what evidence is required to 
substantiate his claim, what evidence, if 
any, the veteran is to submit, and what 
evidence, if any, VA will obtain.  See 
Quartuccio supra.  Any notice given, or 
action taken thereafter by the RO, must 
also comply with the holding of DAV, 
supra.  Thereafter, if any benefit sought 
on appeal remains denied, the case should 
be returned to the Board for appellate 
consideration, as appropriate.

2.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the 
statement of the case, and readjudicate 
the veteran's claims.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


